NOT FOR PUBLICATION                              FILED
                     UNITED STATES COURT OF APPEALS                           FEB 23 2018
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No.    17-15659

                 Petitioner-Appellee,             D.C. No. 2:15-cv-00287-TLN-EFB

 v.
                                                  MEMORANDUM*
RAGHVENDRA SINGH,

                 Respondent-Appellant.

                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                            Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Raghvendra Singh appeals pro se from the district court’s order denying his

motion to have the Internal Revenue Service (“IRS”) reassess and reconsider his

tax liabilities, and the district court’s award of attorney’s fees and costs to the

government. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s determination regarding subject matter jurisdiction. Dexter v.

Colvin, 731 F.3d 977, 980 (9th Cir. 2013). We affirm.

      The district court properly denied Singh’s motion to reconsider his taxes as

barred by the Anti-Injunction Act (“the Act”), 26 U.S.C. § 7421(a), because Singh

sought to restrain the government’s tax assessment and collection activities, and no

exception to the Act applies. See Elias v. Connett, 908 F.2d 521, 523 (9th Cir.

1990) (“The district court must dismiss for lack of subject matter jurisdiction any

suit that does not fall within one of the exceptions to the Act.”); see also 26 U.S.C.

§ 7421(a) (listing statutory exceptions); Elias, 908 F.2d at 525 (discussing limited

judicial exception).

      The district court did not abuse its discretion when it awarded the

government attorney’s fees and costs incurred in litigating contempt proceedings

against Singh. See Harcourt Brace Jovanovich Legal & Prof’l Publ’ns, Inc. v.

Multistate Legal Studies, Inc., 26 F.3d 948, 953 (9th Cir. 1994) (district courts

have discretion to award attorney’s fees and costs for civil contempt to make party

injured by the contempt whole); Bouman v. Block, 940 F.2d 1211, 1235 (9th Cir.

1991) (standard of review).

      To the extent that Singh challenges the district court’s contempt order and

the order enforcing the IRS summons, this court in United States v. Singh, Case

No. 16-15853, dismissed his appeal of these orders for lack of appellate


                                          2                                    17-15659
jurisdiction. This court dismissed his appeal of the contempt order as moot, and

his appeal of the order enforcing the IRS summons as untimely.

      We reject as without merit Singh’s contentions regarding due process

violations, any judicial misconduct by the district court judge, and any fraud or

misconduct by the IRS.

      We do not consider matters not specifically and distinctly raised and argued

in the opening briefs, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                    17-15659